Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeon(US 2012/0250433) and Henderson(US 2013/0262791).
Regarding claim 2, Jeon discloses an integrated circuit comprising: a plurality of command and address (CA) pins(Figure 5, 12) to interface with an external memory device(Figure 5, 30) having a command interface(Figure 5, 12); and a transmitter circuit to transmit to the command interface via the plurality of CA pins(Figure 5, 203): upon initialization, transmit command and address information using a first signaling frequency(Paragraph 61, current frequency); transmit a mode register write command to initiate calibration of the command interface(Paragraph 61); and transmit a calibration pattern in connection with the mode register write command(Paragraph 67).
Jeon does not specifically disclose the calibration pattern to be used to calibrate the command interface for operation at a second signaling frequency that is higher than the first signaling frequency. However, Henderson discloses a calibration pattern to be used to calibrate the command interface for operation at a second signaling frequency(Paragraph 19, new frequency) that is higher than the first signaling frequency(Paragraph 21, frequency can be changed between example 800mhz, 1066mhz, 1333mhz frequencies). It would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 3, Jeon and Henderson disclose the integrated circuit of claim 2, wherein the transmitter circuit comprises a chip select interface to transmit a chip select signal to the external memory device, the chip select signal to control command reception at the command interface, and wherein the calibration pattern is to be used to calibrate the command interface for operation of chip select signals at the second signaling frequency(Jeon: Paragraph 84, Henderson: Paragraphs 19 , 21).
Regarding claim 4, , Jeon and Henderson disclose the integrated circuit of claim 2, wherein, before the calibration of the command interface, the transmitter circuit transmits the command and address information with a first voltage swing at the first signaling frequency(Jeon: Paragraph 60).
Regarding claim 5, Jeon and Henderson disclose the integrated circuit of claim 4, wherein the calibration pattern is to be used to calibrate the transmitter circuit for operation at the second signaling frequency and a second voltage swing that is smaller than the first voltage swing(Jeon: Paragraph 84, Henderson: Paragraphs 19 , 21 higher operation speed has lower voltage swings).
Regarding claim 6, Jeon and Henderson disclose the integrated circuit of claim 2, wherein, during the calibration of the command interface, the integrated circuit calibrates a reference voltage of a receiver circuit of the command interface(Jeon: Paragraph 84). 
Regarding claim 7, Jeon and Henderson disclose the integrated circuit of claim 6, wherein the reference voltage is set to a default voltage level before the calibration of the command interface(Jeon: Paragraph 60), and wherein the first signaling frequency is a boot frequency(Henderson: Paragraph 24).
Regarding claim 8, Jeon and Henderson disclose the integrated circuit of claim 2, wherein the transmitter circuit is configured to transmit CA signals at the second signaling frequency using 
Regarding claim 9, Jeon and Henderson disclose the integrated circuit of claim 2, wherein the transmitter circuit comprises a clock enable (CKE) interface to transmit a CKE signal to the external memory device, and wherein the CKE signal is to enable command decoding at the external memory device, the calibration pattern is to be used to calibrate the command interface for operation of the CKE signal at the second signaling frequency(Jeon: Paragraphs 84-85, Henderson: Paragraphs 19, 21).
Regarding claim 10, Jeon and Henderson disclose the integrated circuit of claim 2, further comprising memory controller circuitry that controls the operation of a dynamic random access memory device (DRAM), wherein the transmitter circuit is configured as part of the memory controller circuitry, the integrated circuit further comprising one or more processor cores coupled to the memory controller circuitry(Jeon: Paragraphs 51, 205). 
Regarding claim 11, Jeon discloses an integrated circuit comprising: a chip select interface to transmit a chip select signal to an external memory device, the chip select signal to control command reception at a command interface of the external memory device(Paragraph 84); a command and address (CA) interface to transmit, to the external memory device, using a first signaling frequency at initialization, command and address signals including a mode register write command to calibrate the command interface of the external memory device; and the CA interface to transmit a calibration pattern in connection with the mode register write command(Paragraph 67).
Jeon does not specifically disclose the calibration pattern to be used to calibrate the command interface for operation of chip select and the CA signals at a second signaling frequency that is higher than the first signaling frequency. However, Henderson discloses a calibration pattern to be used to calibrate the command interface for operation at a second signaling frequency(Paragraph 19, new frequency) that is higher than the first signaling frequency(Paragraph 21, frequency can be changed 
Regarding claim 12, Jeon and Henderson disclose the integrated circuit of claim 11, wherein, before calibration of the command interface, the CA interface transmits the CA signals with a first voltage swing at the first signaling frequency(Jeon: Paragraph 60).
Regarding claim 13, Jeon and Henderson disclose the integrated circuit of claim 12, wherein the calibration pattern is to be used to calibrate the chip select and CA interfaces for operation at the second signaling frequency and a second voltage swing that is smaller than the first voltage swing(Jeon: Paragraph 84, Henderson: Paragraphs 19 , 21 higher operation speed has lower voltage swings).
Regarding claim 14, Jeon and Henderson disclose the integrated circuit of claim 11, wherein, during calibration of the command interface, the integrated circuit calibrates a reference voltage of a receiver circuit of the command interface(Jeon: Paragraph 84).
Regarding claim 15, Jeon and Henderson disclose the integrated circuit of claim 14, wherein the reference voltage is set to a default voltage level before the calibration of the command interface(Jeon: Paragraph 60), and wherein the first signaling frequency is a boot frequency(Henderson: Paragraph 24).
Regarding claim 16, Jeon discloses a method of operation of an integrated circuit memory controller device that controls an external memory device having a command interface, the method comprising: upon initialization, the memory controller device transmitting command and address (CA) information, to the command interface, using a first signaling frequency; transmitting a mode register 
Jeon does not specifically disclose the calibration pattern to be used to calibrate the command interface for operation at a second signaling frequency that is higher than the first signaling frequency. However, Henderson discloses a calibration pattern to be used to calibrate the command interface for operation at a second signaling frequency(Paragraph 19, new frequency) that is higher than the first signaling frequency(Paragraph 21, frequency can be changed between example 800mhz, 1066mhz, 1333mhz frequencies). It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jeon and Henderson to use the calibration pattern to calibrate the command interface for operation at a second signaling frequency that is higher than the first signaling frequency. The motivation to do so would be to dynamically change the operating frequencies to increase performance when needed.
 Regarding claim 17, Jeon and Henderson disclose the method of claim 16, further comprising transmitting a chip select signal to the external memory device, the chip select signal to control command reception at the command interface of the external memory device, wherein the calibration pattern is to be used to calibrate the command interface for operation of the chip select signals at the second signaling frequency(Jeon: Paragraph 84, Henderson: Paragraphs 19 , 21).
Regarding claim 18, Jeon and Henderson disclose the method of claim 16, wherein transmitting the mode register write command is performed after transmitting the CA information, and wherein transmitting the CA information comprises transmitting the CA information with a first voltage swing at the first signaling frequency(Jeon: Paragraph 60).
Regarding claim 19, Jeon and Henderson disclose the method of claim 18, wherein the calibration pattern is to be used to calibrate the memory controller device for operation at the second 
Regarding claim 20, Jeon and Henderson disclose the method of claim 16, wherein, during the calibration of the command interface, the memory controller device calibrates a reference voltage of a receiver circuit of the command interface(Jeon: Paragraph 84).
Regarding claim 21, Jeon and Henderson disclose the method of claim 20, wherein the reference voltage is set to a default voltage level before the calibration of the command interface(Jeon: Paragraph 60), and wherein the first signaling frequency is a boot frequency(Henderson: Paragraph 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsao and Vedder further disclose calibration of a memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIMESH G PATEL/Primary Examiner, Art Unit 2185